Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

8. (Currently Amended) The connected gateway server system for real-time vehicle control service of claim [[5]] 1, when the response information of control command is normal or the connection state information of the terminal presents in the database server, the push manager transmits the control command to the tunnel server and the control command to the terminal connection server by the socket communication, or when no connection state information of the corresponding Page 6 of 11Appl. No.: 16/617,129Docket No.: 21CEN-162PUS Reply to Office Action dated December 21, 2021 terminal presents in the database server, the push manager attempts to communicate with the corresponding vehicle terminal using either the cloud message service or the short message service and when the response information of control command received from the tunnel server is abnormal, the push manager retries the connection to the tunnel server a predetermined number of times, or even if the connection is not made and the predetermined number of times exceeds, try to communicate with the corresponding vehicle terminal using either the cloud messaging service or the SMS message as any one of spare control processes.



REASONS FOR ALLOWANCE

Claims 1, 3, 4, and 6-12 are allowed. No reason for allowance is necessary as the record is clear in light of further search conducted and persuasive arguments filed on February 14, 2022. See MPEP 1302.14(I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.



	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446